
	
		II
		110th CONGRESS
		1st Session
		S. 825
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide additional funds for the Road Home
		  program.
	
	
		1.Flexibility of Federal funds
			 for Road Home programNotwithstanding any other provision of law,
			 of the amounts previously made available to the Louisiana Recovery Authority
			 under the Hazard Mitigation Grants program of the Federal Emergency Management
			 Agency, $1,200,000,000 of such unexpended amounts shall be considered to have
			 been made available to such Authority under the terms of the heading relating
			 to Department of Housing and Urban Development—Community Planning and
			 Development—Community Development Fund in chapter 9 of title II of
			 Public Law
			 109–234 (120 Stat. 472) and approved by the Secretary of
			 Housing and Urban Development for use under the Road Home Program of such
			 Authority.
		
